Mr. JUSTICE STOUDER, dissenting: I respectfully dissent from the reasoning and result reached by my colleagues. First of all I believe the proceeding should have been referred back to the Regional Educational Board to make findings of fact as required by statute, in which event I would not reach and I do not believe either the trial court or this court should have reached the merits of the controversy. In the second place, on the substantive issues I do not agree with the reasoning of my colleagues which approves the conclusion of the trial court that the action of the Regional Board of Trustees was against the manifest weight of the evidence. According to the Administrative Review Act (Ill. Rev. Stat. 1979, ch. 110, par. 274) “* * 9 the findings and conclusions of the administrative agency on questions of fact shall be held to be prima facie true and correct.” Where, as in the case at bar, there are admittedly no findings on questions of fact in any order of the Regional School Board, essential elements for reviewing the decision of the Board are lacking and consequently no meaningful administrative review is possible pursuant to the statutory mandate. (Reinhardt v. Board of Education (1975), 61 Ill. 2d 101, 329 N.E.2d 218, makes this requirement clear. See also Board of Education v. Ingels (1979), 75 Ill. App. 3d 334, 394 N.E.2d 69.) In Board of Education v. County Board (1978), 60 Ill. App. 3d 415, 376 N.E.2d 1054, which was a school detachment-annexation case, the court considered the problems of findings of fact but concluded there were sufficient findings to enable both the trial court and the appellate court to review the determination of the Board. It should also be noted that in the foregoing case both the trial court and appellate court affirmed the determination of the Board rather than adopting findings and conclusions contrary to those of the Board. In any event, the rationale for both requiring findings of fact and presuming them prima facie true and correct will justify a result contrary to that reached by the trial court and my colleagues. Where a final determination or conclusion is dependent on the existence or nonexistence of several or many underlying facts or factual standards, the process of fact finding itself then tends to support a particular result. Without such a step by step process the meaningfulness of the final result is reduced, its logic remains uncertain and its validity untested by the necessary supporting ingredients. Of equal importance in the administrative process is the role of findings of fact upon judicial review. Where there are findings of fact as there should be, the court of review then is able to focus its attention on whether such findings are supported by evidence, whether the findings are logically relevant to the final determination and whether the administrative agency has exercised its professional responsibilities in the process of determining the result. At the same time the existence of findings of. fact by the agency preclude or at least diminish the tendency of a court of review to make independent findings of fact of its own, which certainly it is freer to do in the absence of factual findings by the administrative agency. Because the Regional School Board did not make any findings of fact we do not have the benefit of the resolution of the numerous questions of fact which are relevant to detachment-annexation proceedings. Certainly there are statutory criteria, but without any resolution of the factual questions there were no findings presumed to be true and correct except the general conclusion of the Board that the petitioners had not proved their case. Both the trial court and my colleagues have made findings of fact on questions of fact and have resolved all disputed factual issues in favor of the petitioners. Where the trial court and my colleagues have made independent determinations respecting the standards applicable to detachment-annexation petitions they do so in the absence of any findings of the Regional School Board, so that their further conclusion that the School Board’s determination is against the manifest weight of the evidence is based on independent determinations of disputed evidentiary facts and not on determinations by the School Board. This issue is dismissed in the opinion of my colleagues as if it were of no significance or concern and in fact might well be considered dictum since they had already decided the trial court was right in deciding the Regional School Board was wrong. Remandment for determination of findings of fact would not be a useless act, since it would essentially permit and require that the Regional School Board carry out its function rather than permitting the courts to initiate the fact finding process. With respect to the substantive issues and the existence of the various factors justifying detachment and annexation, I find the principal case relied upon by the majority, Wheeler v. County Board of School Trustees (1965), 62 Ill. App. 2d 467, 210 N.E.2d 609, particularly inapposite. It requires only a casual reading of the Wheeler case to learn that the underlying factual situations are significantly different on practically every aspect so that by negative implication the Wheeler case really requires the action of the Regional School Board be approved. Without intending to discuss the differences exhaustively, I would note the Wheeler case presents the rural-urban school dichotomy not present in the instant case, relative distance problems not present in the instant case, a subdivision in which the lots could not be sold because of their location within the rural district and, finally, parents of children who paid tuition for their children to attend the annexing district. In this connection it should be noted that the petitioners involved in the instant case were not paying tuition to the Coal City School District as they were probably obligated to do but on the contrary were concealing the true state of facts by representing that the child lived with a relative who resided in the district. It well may be inferred that one of the motives for the instant petition was the desire of the Coal City District to receive tuition from petitioners for their child’s attendance at the Coal City school, to which tuition Coal City was probably entitled. The majority seems to find there were educational benefits for the child’s attendance at the school and no financial detriment to the school districts from which the area was detached. With respect to the educational benefits, I can only say that each benefit was disputed and that a finding either way would have been supported by sufficient evidence. For that reason, with respect to educational benefits, any decision which the Regional School Board might have made would not have been against the manifest weight of the evidence. I would make the same observation regarding the financial detriment to the losing districts. While the amounts of tax revenue lost are not in themselves great, the districts are small and such sums could have more significance in relation to the finances of the districts as a whole than these dollars would indicate. Furthermore, if the children of the petitioners are no longer in the districts, can there be any doubt that the annexing district will be desirous of adding the other land of the petitioners in support of the equitable claim that as long as the petitioners’ children are attending their school, why should the land not be subject to the payment of school expenses? I would either remand this case back to the Regional School Board for findings of fact or, alternatively, I believe the action of the Regional School Board should be approved.